Filed 3/3/16 P. v. Roy CA2/2
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
 publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
 ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        SECOND APPELLATE DISTRICT

                                                     DIVISION TWO


 THE PEOPLE,                                                             B261523

           Plaintiff and Respondent,                                     (Los Angeles County
                                                                         Super. Ct. No. VA133665-02)
           v.

 DEON ED ROY,

           Defendant and Appellant.



                     APPEAL from a judgment of the Superior Court of Los Angeles County.
 John A. Torribio, Judge. Affirmed.


           Julia J. Spikes, under appointment by the Court of Appeal, for Defendant and
 Appellant.


           Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
 General, Lance E. Winters, Senior Assistant Attorney General, Paul M. Roadarmel, Jr.,
 Supervising Deputy Attorney General, and Amanda V. Lopez, Deputy Attorney General,
 for Plaintiff and Respondent.


                                                          ******
       The sole issue in this case is whether the trial court abused its discretion in
concluding, after an in camera review, that there were no documents to be discovered to
defendant pursuant to his motion under Pitchess v. Superior Court (1974) 11 Cal.3d 531
(Pitchess). Having undertaken an independent review of the in camera hearing, we find
no abuse of discretion and affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Deon Ed Roy (defendant) was looking through the trunk of a parked car when Los
Angeles County Sheriff’s Department Deputies Banuelos and Ruiz approached two men
standing nearby, one of whom was overheard to have said that he “dropped [his] weed.”
On seeing the police officers approach, defendant closed the trunk of the car, tossed some
keys on the ground, and quickly walked away stating “[t]hat’s not my car.” Deputy
Banuelos used the keys to open the car’s trunk and found a loaded gun, a ballistic vest,
102 baggies of marijuana, a digital scale, a cell phone, and ammunition. Defendant also
had $1,912 in cash in his possession.
       The People charged defendant with (1) possession of marijuana for sale (Health &
Saf. Code, § 11359), (2) possession of a firearm by a felon (Pen. Code, § 29800,
            1
subd. (a)(1)) , and (3) possession of ammunition (§ 30305, subd. (a)(1)).
       Prior to trial, defendant filed a Pitchess motion seeking in camera review of the
personnel records and citizen complaints against Deputies Banuelos and Ruiz. The trial
court granted the motion as to Deputy Banuelos only, and limited it to “false police
reports, any acts of moral turpitude, fabrication.” The court conducted an in camera
review and found no responsive records or complaints.
       The jury convicted defendant on all counts. The trial court sentenced him to a
three-year county jail term for the marijuana possession conviction and concurrent two-
year terms for the weapon and ammunition convictions.
       Defendant timely appeals.


1      All further statutory references are to the Penal Code unless otherwise indicated.

                                              2
                                      DISCUSSION
       When the trial court conducts an in camera review of potentially discoverable
information from an officer’s personnel files, it must “make a record of what documents
it examined before ruling on the Pitchess motion.” (People v. Mooc (2001) 26 Cal.4th
1216, 1229.) The ruling will be upheld absent an abuse of discretion. (Id. at p. 1228.)
We have independently reviewed the sealed reporter’s transcript of the in camera hearing
in which the trial court described each document examined in some detail. We conclude
that the court properly exercised its discretion in denying discovery.
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                                         _______________________, J.
                                                         HOFFSTADT
We concur:

_______________________, P.J.
BOREN


_______________________, J.
CHAVEZ




                                             3